Exhibit TERM LOAN AGREEMENT among FRANKLIN STREET PROPERTIES CORP. FSP HOLDINGS LLC FSP INVESTMENTS LLC FSP PROPERTY MANAGEMENT LLC FSP PROTECTIVE TRS CORP. FSP HILLVIEW CENTER LIMITED PARTNERSHIP FSP MONTAGUE BUSINESS CENTER CORP. FSP GREENWOOD PLAZA CORP. FSP FSP FSP BLUE LAGOON DRIVE LLC FSP ONE OVERTON PARK LLC FSP NORTHWEST POINT LLC FSP RIVER CROSSING LLC FSP BOLLMAN PLACE LIMITED PARTNERSHIP FSP SOUTHFIELD CENTRE LIMITED PARTNERSHIP FSP FOREST PARK IV NC LIMITED PARTNERSHIP FSP PARK SENECA LIMITED PARTNERSHIP FSP ADDISON CIRCLE LIMITED PARTNERSHIP FSP COLLINS CROSSING LIMITED PARTNERSHIP FSP ELDRIDGE GREEN LIMITED PARTNERSHIP FSP LIBERTY PLAZA LIMITED PARTNERSHIP FSP PARK TEN LIMITED PARTNERSHIP FSP WILLOW BEND OFFICE CENTER LIMITED PARTNERSHIP FSP INNSBROOK CORP. FSP EAST BALTIMORE STREET LLC FSP PARK TEN PHASE II LIMITED PARTNERSHIP and OTHER BORROWERS WHICH MAY BECOME PARTIES TO THIS AGREEMENT and RBS CITIZENS, NATIONAL ASSOCIATION (“Agent”) BANK OF AMERICA, N.A. (“Co-Agent”) WACHOVIA BANK, NATIONAL ASSOCIATION and Other Lenders, if any, which may become parties to this Agreement (with Citizens, BOA and Wachovia, the “Lenders”) October 15, 2008 TABLE OF CONTENTS 1. BACKGROUND 1 1.1 Definitions 1 1.2 Borrower 1 1.3 Use of Proceeds 1 1.4 Facility 1 1.5 Borrower Agent 2 2. AGREEMENT TO MAKE LOAN 2 2.1 Agreement to Make Term Loan 2 2.2 Intentionally Omitted 2 2.3 Purpose of Loan 2 2.4 Requests for Advances 2 2.5 Interest Rate and Payment Terms 3 2.5.1 Borrower’s Options 4 2.5.2 Selection To Be Made 4 2.5.3 Notice 4 2.5.4 Hedging Contracts 4 2.5.5 Telephonic Notice 5 2.5.6 Limits On Options 5 2.5.7 Payment and Calculation of Interest 5 2.5.8 Principal 5 2.5.9 Prepayment 5 2.5.10 Maturity 6 2.5.11 Method of Payment; Date of Credit 6 2.5.12 Billings 6 2.5.13 Default Rate 6 2.5.14 Late Charges 6 2.5.15 Voluntary Prepayment of LIBOR Rate Loans 7 2.5.16 Make Whole Provision 8 2.6 Additional Provisions Related to Interest Rate Selection. 8 2.6.1 Increased Costs 8 2.6.2 Increased Capital Costs 9 2.6.3 Taxes 9 2.6.4 Libor Rate Lending Unlawful 10 2.6.5 Additional Libor Conditions 10 2.6.6 Variable Rate Advances 11 2.7 The Loan Account 11 2.8 Extension Rights 12 2.9 Basic Conditions for Each Extension Period 12 3. THE NOTES 13 4. FEES 13 5. JOINDER DOCUMENTS 13 i 6. CONDITIONS TO CLOSING 13 6.1 Loan Documents 13 6.2 Certified Copies of Organization Documents 13 6.3 Resolutions 13 6.4 Incumbency Certificate; Authorized Signers 14 6.5 Legal Opinions 14 6.6 Intentionally Deleted 14 6.7 Performance; No Default 14 6.8 Representations and Warranties 14 6.9 Proceedings and Documents 14 6.10 Waiver 14 7. CONDITIONS TO ALL BORROWINGS 15 7.1 Representations True; No Event of Default 15 7.2 No Legal Impediment 15 7.3 Governmental Regulation 15 7.4 Proceedings and Documents 15 8. REPRESENTATIONS, WARRANTIES AND COVENANTS 15 8.1 Organization; Authority, Etc 15 8.2 Title to Asset 16 8.3 Financial Statements 16 8.4 No Material Changes, Etc 17 8.5 Franchises, Patents, Copyrights, Etc 17 8.6 Litigation 17 8.7 No Materially Adverse Contracts, Etc 17 8.8 Compliance With Other Instruments, Laws, Etc 18 8.9 Tax Status 18 8.10 No Event of Default 18 8.11 Setoff, Etc 18 8.12 Certain Transactions 18 8.13 Subsidiaries 19 8.14 Intentionally Deleted 19 8.15 ERISA Plan 19 8.16 Solvency 19 8.17 The Unencumbered Pool Properties 19 8.18 No Broker or Finder 23 8.19 General 23 8.20 Representations, Warranties, Covenants and Agreements with Respect to the Unencumbered Pool Properties 23 9. AFFIRMATIVE COVENANTS OF THE BORROWER 23 9.1 Punctual Payment 23 9.2 Financial Statements, Certificates and Information 24 9.3 Insurance 25 9.4 Liens and Other Charges 25 ii 9.5 Inspection of Unencumbered Pool Properties and Books 25 9.6 Compliance with Laws, Contracts, Licenses, and Permits 26 9.7 Use of Proceeds 26 9.8 Publicity 26 9.9 Further Assurances 26 9.10 Notices 26 9.11 Other Affirmative Covenants 27 9.12 Control of Borrower 27 9.13 Wholly Owned Subsidiary 27 9.14 Maintenance of Borrower’s Properties 27 9.15 Acquisitions, Dispositions and Syndication of Borrower’s Assets 28 9.16 Business Activities 28 10. NEGATIVE COVENANTS OF THE BORROWER 28 10.1 No Amendments, Terminations or Waivers 28 10.2 Restrictions on Indebtedness 28 10.3 Restrictions on Liens, Etc 29 10.4 Restrictions on Loans and Investments 29 10.5 Merger, Consolidation, Conversion, Business Operations, and Ownership and Disposition of Assets 30 10.6 Sale and Leaseback 31 10.7 Distributions 31 10.8 Financial Covenants 31 10.9 Other Negative Covenants 32 11. EVENTS OF DEFAULT AND REMEDIES 33 11.1 Events of Default 33 11.2 Termination of Advances and Acceleration 35 11.3 Other Remedies 36 11.4 Distribution of Proceeds 36 11.5 Power of Attorney 37 11.6 Waivers 37 12. SETOFF 37 13. EXPENSES 38 14. INDEMNIFICATION 38 15. LIABILITY OF THE AGENT AND THE LENDERS 39 16. RIGHTS OF THIRD PARTIES 39 17. SURVIVAL OF COVENANTS, ETC 40 iii 18. THE AGENT AND THE LENDERS 40 18.1 Appointment of Agent 40 18.2 Administration of Loan by Agent 40 18.3 Delegation of Duties 41 18.4 Exculpatory Provisions 41 18.5 Reliance by Agent 42 18.6 Notice of Default 42 18.7 Lenders’ Credit Decisions 42 18.8 Agent’s Reimbursement and Indemnification 43 18.9 Agent in its Individual Capacity 43 18.10 Successor Agent 43 18.11 Duties in the Case of Enforcement 44 18.12 Respecting Loans and Payments 44 18.12.1 Procedures for Loans 44 18.12.2 Nature of Obligations of Lenders 45 18.12.3 Payments to Agent 45 18.12.4 Distribution of Liquidation Proceeds 45 18.12.5 Adjustments 46 18.12.6 Setoff 46 18.12.7 Distribution by Agent 47 18.13 Delinquent Lender 47 18.14 Holders 48 18.15 Assignment and Participation 48 18.15.1 Conditions to Assignment by Lenders 48 18.15.2 Certain Representations and Warranties, Limitations, Covenants 48 18.15.3 Register 50 18.15.4 New Notes 50 18.15.5 Participations 50 18.16 Disclosure 51 18.17 Miscellaneous Assignment Provisions 52 18.18 Amendment, Waiver, Consent, Etc 52 18.19 Deemed Consent or Approval 53 19. NO ASSIGNMENT BY THE BORROWER 53 20. RELATIONSHIP 53 21. NOTICES 54 22. GOVERNING LAW 56 23. CONSENT TO JURISDICTION; WAIVERS 56 24. PREFERENCES 56 25. RULES OF INTERPRETATION 57 iv 26. HEADINGS 58 27. COUNTERPARTS 58 28. ENTIRE AGREEMENT 58 29. TIME OF THE ESSENCE 58 30. SEVERABILITY 58 31. CUSTOMER IDENTIFICATION - USA PATRIOT ACT NOTICE; OFAC AND BANK SECRECY ACT 58 v EXHIBITS Exhibit A – Joinder Agreement Exhibit E – Assignment and Acceptance Exhibit F – Lenders’ Commitment Exhibit H - Unencumbered Pool Properties vi SCHEDULES Schedule 1 - Definitions Schedule 2 – List of Borrowers Schedule 3 – Loan Request Form Schedule 4 - Subsidiaries vii TERM LOAN AGREEMENT This Term Loan Agreement (the “Loan Agreement”) is made as of the15th day of October, 2008, by and among FRANKLIN STREET PROPERTIES CORP. (“FSP”) with a principal place of business at 401 Edgewater Place, Suite 200, Wakefield, Massachusetts 01880-6210 and the Wholly Owned Subsidiaries that are listed on
